Citation Nr: 1035209	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 11, 1997, 
for the award of additional aid and attendance allowance under 38 
U.S.C.A. § 1114(r)(2) (West 2002).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to October 1945.

This matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Winston- Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which effectuated the Board's grant of 
additional aid and attendance allowance under 38 U.S.C.A. 
§ 1114(r)(2) and assigned an effective date of September 11, 
1997.  The case came before the Board in November 2008, when the 
Board issued a decision which denied entitlement to an effective 
date earlier than September 11, 1997, for the award of additional 
aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2).  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2010, the Court issued an 
order that granted a Joint Motion for Remand (Joint Motion) filed 
by counsel for both parties, vacated the Board's November 2008 
decision, and remanded the matter on appeal to the Board for 
action in compliance with the Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2005 decision, the Board granted additional aid and 
attendance allowance under 38 U.S.C.A. § 1114(r)(2) based upon a 
finding that the Veteran required care on a daily basis to see 
out of the only eye from which he had any remaining visual 
acuity.  An August 2005 rating decision effectuated the Board's 
grant of additional aid and attendance allowance under 38 
U.S.C.A. § 1114(r)(2) and assigned an effective date of September 
11, 1997.

2.  Prior to September 11, 1997, the Veteran was not service 
connected for residuals of aphakic glaucoma and bilateral 
dislocated crystalline lenses.

3.  It is not factually ascertainable that prior to September 11, 
1997, the Veteran's service-connected scar, hand and/or foot 
disabilities caused an inability to dress or undress himself, or 
to keep himself ordinarily clean and presentable; an inability to 
feed himself through loss of coordination of upper extremities or 
through extreme weakness; an inability to attend to the wants of 
nature; or incapacity, physical or mental, which required care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment; and created a need 
for personal health care services provided on a daily basis in 
his home by a person who is licensed to provide such services or 
who provides such services under the regular supervision of a 
licensed health care professional.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 11, 
1997, for the award of additional aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(2) have not been met.  38 U.S.C.A. §§ 
1114(r)(2), 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.352(b), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
earlier effective date claim decided herein.  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the effective date for an award of additional aid and 
attendance allowance under 38 U.S.C.A. § 1114(r)(2), as the 
August 2005 rating decision that is on appeal granted additional 
aid and attendance allowance under 38 U.S.C.A. § 1114(r)(2) and 
assigned an effective date for the award, statutory notice had 
served its purpose and its application was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
September 2007 statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards and a June 2008 
supplemental SOC (SSOC) readjudicated the matter after the 
Veteran responded.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not 
alleged that notice on this issue was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

All evidence relevant to the Veteran's claim has been secured.  
It is noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the record at 
various points in time and application of governing law to those 
findings, and generally further development of the evidence is 
not necessary unless it is alleged that evidence constructively 
of record is outstanding.  The Veteran has not identified any 
other pertinent evidence that remains outstanding.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will address 
the merits of the claim.



Factual Background

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection has been granted for loss of use of both hands 
as residuals of third degree burns, evaluated as 100 percent 
disabling from May 23, 1951; loss of use of bilateral feet status 
post third degree burns and scars of the right and left legs, 
evaluated as 100 percent disabling from September 11, 1997; third 
degree burn scars on the right leg, evaluated as 40 percent 
disabling from September 11, 1997; third degree burn scars on the 
left leg, evaluated as 40 percent disabling from September 11, 
1997; residuals of aphakic glaucoma and bilateral dislocated 
crystalline lenses, evaluated as 30 percent disabling from 
September 11, 1997, and 60 percent disabling as of May 16, 2001; 
and disfiguring scars of the face, neck and ears, evaluated as 30 
percent disabling from May 23, 1951.

During service, the Veteran sustained multiple, severe burn 
injuries sustained as a consequence of the accidental explosion 
of a gasoline stove.  He underwent amputations of his fingers due 
to the burn injuries.

An October 1945 rating decision awarded service connection for 
multiple third degree burns of the hands, fingers, face, ears, 
legs, and the entire circumference from the groin to the ankles, 
and amputation of the index, ring and little fingers of both 
hands.  

A May 1951 VA examination report notes that although the use of 
his hands was greatly impaired secondary to multiple finger 
amputations, the Veteran was able to write, feed himself and 
dress himself, although with some difficulty.  The Veteran denied 
any pain from his scars.

An August 1953 rating decision granted service connection for 
loss of use of both hands, rated 100 percent disabling, effective 
May 23, 1951, and special monthly compensation for the loss of 
use of the hands.

A February 1977 VA examination report notes that the Veteran was 
still driving.  He was also able to button his clothing.  He was 
able to manage his needs adequately.  He indicated that his wife 
was in poor health so he did most of the housekeeping and repairs 
around the house.  The Veteran complained of some pain and aching 
in both knees.  Examination revealed bilateral varicose veins 
above and below the knees and degenerative arthritis of the 
knees.  The examiner opined that these disabilities were not 
related to the Veteran's service-connected burn disability.

In a November 1982 decision, the Board (in pertinent part) denied 
service connection for a bilateral knee disability to include 
varicose veins and arthritis.  Because the United States Court of 
Appeals for Veterans Claims was not established, the Veteran had 
no recourse for appeal; however, he did not request 
reconsideration of that decision by the Board, which was another 
avenue of review that was open to him at that time.

In October 1988, the Veteran submitted claims (in pertinent part) 
for an increased rating for burn scars of his legs and service 
connection for an eye disability.  He stated that he was blind 
without his contacts.  He also stated that because of his finger 
amputations, he needed his wife to insert the contacts.

In a September 1990 decision, the Board (in pertinent part) 
granted separate 40 percent evaluations for burn scars of each 
leg.  The Board also (in pertinent part) denied service 
connection for glaucoma and bilateral subluxation of the lenses 
of both eyes.  The Veteran did not appeal and that decision is 
final.

A September 1990 rating decision implemented the September 1990 
Board decision and assigned separate 40 percent ratings for burn 
scars of each leg, effective December 1988.  The Veteran did not 
appeal that decision and it is final.

A May 1991 VA consultation report indicates that the Veteran was 
issued two Canadian crutches and was independent.  The record 
notes that his stair climbing was minimal at home.

An April 1996 VA treatment record notes that X-ray studies showed 
marked degenerative joint disease of both knees with loss of 
joint space and the Veteran "could hardly walk because of knee 
pain."  Multiple skin splits were also observed. 

A July 1997 VA record reflects the Veteran's complaints of 
worsening knee pain and foot swelling.  Examination showed that 
his knees were swollen and there was crepitation.  His feet were 
swollen, with no fungus.  The Veteran's knees were very painful 
with walking and especially with shifting weight.  Range of knee 
motion was from 0 to 90 degrees.  The assessment was severe 
degenerative joint disease in both knees and multiple severe burn 
scars.  The VA physician stated that surgery for the Veteran's 
knees "has been recommended but [the Veteran] is reluctant to 
have surgery due to his age and possible complications [and] even 
failure of a satisfactory surgical result.  I feel that I have to 
agree with him on this." 

In September 1997, the RO received the Veteran's claims for 
service connection for eye disability and increased ratings for 
leg (burn) disabilities.

A January 1998 VA examination report notes that despite the 
marked deformity of the Veteran's hands, he was still able to 
write, dress and undress, and drive a car. He was able to walk 
short distances slowly, with the use of Canadian crutches.  

A June 2001 VA QTC examination report notes the examiner's 
opinion that there was considerable loss of use of the feet due 
to the residuals of the Veteran's burn injuries.

A July 2001 rating decision granted service connection for 
residuals of aphakic glaucoma with dislocated crystalline lenses, 
rated 30 percent disabling, effective September 11, 1997.

A January 2002 Board decision granted a higher level of special 
monthly compensation based on the loss of use of one or both 
feet.  There was no appeal of that decision. 

In an April 2002 rating decision, the RO increased the evaluation 
of service-connected loss of use of bilateral feet, status post 
third degree burns and scars of the right and left leg from 40 to 
100 percent, effective September 11, 1997; increased the 
evaluation of his aphakic glaucoma and bilateral dislocated 
crystalline lenses from 30 to 40 percent, effective May 18, 2001; 
and determined that the Veteran was entitled to special monthly 
compensation under 38 U.S.C.A. § 1114 at the rates of (l), (o) 
and (r)(1) on account of loss of use of both hands and feet and 
based on the need for the aid and attendance of another person, 
effective September 11, 1997.  There was no appeal of that 
decision, including the effective dates established therein.

In an undated report received by the RO in February 2004, the 
Veteran's treating ophthalmologist, Dr. S, reported that the 
Veteran had been treated for vision problems for many years at 
the health care facility where she was employed.  Dr. S noted 
that the Veteran underwent two eye surgeries in 2001 but that the 
best corrected vision in his right eye, with a +13.00 D soft 
contact lens designed for aphakia in the right eye, was 20/50.  
She added that the Veteran was unable to see without the contact 
lens, and that the Veteran's continued use of the contact lens 
was dependent on his spouse ability to remove, clean and insert 
it in his right eye.  Dr. S explained that due to his war 
injuries, the Veteran had lost the use of his hands and fingers 
and thus could not handle the contact lens.

In an undated addendum to the report filed in February 2004, Dr. 
S indicated that the Veteran's spouse participated in the fitting 
process for the Veteran's contact lenses.  She stated that his 
spouse was instructed by the Veteran's former, long-time 
ophthalmologist, on the methods of insertion and removal of the 
contact lenses, which was necessary because the Veteran was 
unable to do so as a consequence of his service-connected loss of 
use of his hands.  She reiterated that the Veteran had 20/50 best 
corrected vision in his right eye and only light perception in 
his left eye and reported that, without the use of his right eye 
contact lens, he would have right eye vision "worse than 20/400."

In a July 2005 decision, the Board determined that the Veteran 
warranted additional aid and attendance allowance under 38 
U.S.C.A. § 1114(r)(2) based upon a finding that he required care 
on a daily basis to provide maintenance for the contact lens that 
enabled him to see out of the only eye from which he had any 
remaining visual acuity.  The Board noted that the Veteran was 
unable to see without the contact lens and had to rely on his 
wife on a daily basis to remove, clean, and insert it in the 
right eye.  The Board further noted that the uncontroverted 
medical evidence established that the Veteran's wife had 
"competently carried out the tasks involved in performing daily 
insertion, removal, and cleaning of" the right eye contact lens.  
The Board concluded the Veteran was unable to perform these 
functions due to his service-connected loss of use of both hands, 
and that the record established the veteran needed a higher level 
of care as defined by the governing criteria under 38 U.S.C.A. § 
1114(r)(2).

The July 2005 Board decision also denied an effective date 
earlier than September 11, 1997, for the award of service 
connection for residuals of aphakic glaucoma and bilateral 
dislocated crystalline lenses, after it was determined that an 
earlier effective date was legally precluded.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005); Sears v. 
Principi, 349 F3d. 1326, 1331-32 (Fed. Cir. 2003).  The Veteran 
appealed the denial to the Court, which affirmed the Board's 
determination in a December 2006 Memorandum Decision.

In the August 2005 decision on appeal, the RO implemented the 
Board's grant of the additional aid and attendance allowance 
under 38 U.S.C.A. § 1114(r)(2) and assigned an effective date of 
September 11, 1997.  The Veteran appealed the effective date 
assigned, arguing that he warrants an effective date going back 
to 1987 or 1988 at the higher level of aid and attendance because 
(1) the evidence establishes that he had blindness in both eyes 
since 1987 or 1988 due to the burn injuries he sustained in 
service and (2) his wife had been assisting him since that time 
because of the loss of use of his hands.

Law and Regulations

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase (special monthly compensation is a claim for 
increase) shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An 
effective date for a claim for increase may be granted prior to 
the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the date 
of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and 
(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Special monthly compensation is a special statutory award that 
may be granted in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's Rating 
Schedule.  In other words, special monthly compensation involves 
awarding additional compensation relating to service-connected 
disability or disabilities.  

Relevant statutory authority provides that if any veteran is in 
need of regular aid and attendance for a service-connected 
disability, then, in addition to other possible special monthly 
compensation, the veteran shall be paid a monthly aid and 
attendance allowance.  38 U.S.C.A. § 1114(r)(1).

In addition, 38 C.F.R. § 3.350 and § 3.352 provide further 
definitions concerning when aid and attendance benefits are to be 
granted.  The following are the criteria utilized in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating may 
be made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his or 
her condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in need 
of regular aid and attendance must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

Additionally, special monthly compensation at a higher rate is 
warranted when, in addition to the need for regular aid and 
attendance, the veteran is in need of a higher level of care.  A 
higher level of care means a need for personal health care 
services provided on a daily basis in the veteran's home by a 
person (1) who is licensed to provide such services; (2) or who 
provides such services under the regular supervision of a 
licensed health care professional.  38 U.S.C.A. § 1114(r)(2).

A veteran is entitled to the higher level aid and attendance 
allowance authorized by 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 
3.350(h)(3) in lieu of a regular aid and attendance allowance 
when the following conditions are met: The veteran is entitled to 
compensation authorized under 38 U.S.C. § 1114(o), or the maximum 
rate of compensation authorized under 38 U.S.C. § 1114(p); the 
veteran meets the requirements for entitlement to the regular aid 
and attendance allowance; and the veteran needs a "higher level 
of care" than is required to establish entitlement to the regular 
aid and attendance allowance, and in the absence of the provision 
of such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institution care.

The need for a "higher level of care" is considered to be the 
need for personal health care services provided on a daily basis 
in the veteran's home by a person who is licensed to provide such 
services or who provides such services under the regular 
supervision of a licensed health care professional.  Personal 
health care services include, but are not limited to, service 
such as physical therapy, administration of injections, placement 
of in-dwelling catheters, the changing of sterile dressings, or 
like functions that require professional health care training or 
regular supervision of a trained health care professional to 
perform.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care 
professional" means that an unlicensed person performing personal 
health-care services is following a regimen of personal health-
care service prescribed by a health-care professional, and that 
the health-care professional consults with the unlicensed person 
providing the healthcare services at least once each month to 
monitor the prescribed regimen.  The consultation need not be in 
person; a telephone call will suffice.  38 C.F.R. § 3.352(b)(3).

Analysis

The Board has carefully reviewed the evidence of record and finds 
that an effective date earlier than September 11, 1997, for the 
award of award of additional aid and attendance allowance under 
38 U.S.C.A. § 1114(r)(2) is not warranted.  

First, the award of this benefit was premised on the Veteran 
requiring assistance on a daily basis to see out of the only eye 
from which he had any remaining visual acuity.  The Veteran 
agrees with the basis of the award, but disagrees with the 
effective date assigned for the additional aid and attendance 
allowance.  Again, he argues that because he had blindness in his 
right eye back as early as 1987 or 1988 and required the 
assistance of his wife to insert his contacts in order to see at 
all, the additional aid and attendance allowance should be 
granted retroactively to those dates.

The Court affirmed the Board's finding that an effective date 
earlier than September 11, 1997, for the award of service 
connection for residuals of aphakic glaucoma and bilateral 
dislocated crystalline lenses was legally precluded.  See 
December 2006 Memorandum Decision.  That decision is final.  As 
service connection for residuals of aphakic glaucoma and 
bilateral dislocated crystalline lenses was not in existence 
prior to September 11, 1997, an earlier effective date for 
additional aid and attendance based upon this service-connected 
disability cannot be awarded.  (The provision of the effective-
date statute that allows for a claim for increase to be awarded 
up to one year prior to the date of claim is not applicable, as 
special monthly compensation has been awarded as of the date 
service connection was granted for aphakic glaucoma and bilateral 
dislocated crystalline lenses.  This is the earliest effective 
date allowed by law.)

Second, with regard to the Veteran's other service connected 
disabilities, it is not factually ascertainable that the 
Veteran's service-connected facial, neck and ear scars, loss of 
use of both hands secondary to burns, and/or loss of use of both 
feet secondary to burns caused an inability to dress or undress 
himself, or to keep himself ordinarily clean and presentable; an 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; an inability to attend 
to the wants of nature; or incapacity, physical or mental, which 
required care or assistance on a regular basis to protect him 
from hazards or dangers incident to his daily environment; and 
created a need for personal health care services provided on a 
daily basis in his home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health care professional prior to 
September 11, 1997.  

The medical evidence of record does not show that the Veteran has 
ever been unable to dress or undress himself, keep himself 
ordinarily clean and presentable, feed himself, or attend to the 
wants of nature.  Although the use of his hands is impaired 
secondary to multiple amputations, the Veteran noted was able to 
dress himself on VA examinations in May 1951 and February 1977.  
The May 1951 VA examiner noted that the Veteran was able to feed 
himself.  The February 1977 VA examiner noted that the Veteran 
was able to manage his own needs; in addition, he did most of the 
housekeeping and home repairs.  A May 1991 VA consultation report 
indicated that the Veteran was independent.  As recently as 
January 1998, a VA examiner noted that the Veteran was able to 
dress himself, write and drive a car.

The medical evidence of record does not show that the Veteran 
required care or assistance on a regular basis to protect him 
from hazards or dangers incident to his daily environment prior 
to September 11, 1997.  Again, the medical evidence of record 
notes that the Veteran was driving and doing most of the 
housekeeping and home repairs (February 1977 VA examination 
report); he was independent (May 1991 VA consultation report).  
Even after September 11, 1997, on VA examination in January 1998, 
the Veteran was able to write, dress, undress, drive and walk 
short distances.

The medical evidence of record does not show that the Veteran has 
ever needed personal health care services provided on a daily 
basis in his home for a service-connected disability other than 
aphakic glaucoma and bilateral dislocated crystalline lenses.  
Specifically, the evidence does not show (nor does the Veteran 
otherwise argue) that the Veteran required personal health care 
services such as physical therapy, administration of injections, 
placement of in-dwelling catheters, the changing of sterile 
dressings, or like functions that require professional health 
care training or regular supervision of a trained health care 
professional to perform for his facial, neck and ear scars, loss 
of use of both hands secondary to burns, and/or loss of use of 
both feet secondary to burns.  See 38 C.F.R. § 3.352(b)(2).  

After careful review of the evidence of record, the Board finds 
that the evidence did not demonstrate that the criteria for the 
higher rate of special monthly compensation under 38 U.S.C.A. 
§ 1114(r)(2) were met prior to September 11, 1997.  
In short, it was not factually ascertainable prior to September 
11, 1997, that an increase in disability had occurred to the 
extent anticipated by the criteria for special monthly 
compensation at the higher rate.  See 38 C.F.R. § 3.400(o)(2).

As the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than September 11, 1997, 
for the award of additional aid and attendance allowance under 38 
U.S.C.A. § 1114(r)(2) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


